Citation Nr: 0700393	
Decision Date: 01/08/07    Archive Date: 01/17/07

DOCKET NO.  00-08 278	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death for the purposes of burial benefits.  


REPRESENTATION

Appellant represented by:	Pamela Rice, Attorney


ATTORNEY FOR THE BOARD

Jessica J.Wills, Associate Counsel 



INTRODUCTION

The veteran served on active duty from September 1940 to 
November 1945.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a June 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, which denied the benefits sought on appeal 
because the claim was not well grounded.  The RO later 
readjudicated that claim under the Veterans Claims Assistance 
Act in a December 2003 supplemental statement of the case.  
The appellant, the wife of the veteran, appealed those 
decisions to BVA, and the case was referred to the Board for 
appellate review.

The Board observes that the appellant submitted a notice of 
disagreement with the issues of entitlement to service 
connection for post traumatic stress disorder (PTSD) and for 
residuals of a chest injury as well as to entitlement to an 
increased evaluation for residuals of a left wound with 
fracture of the tibia and fibula for the purposes of accrued 
benefits.  She also filed a notice of disagreement with the 
issues of whether new and material evidence had been 
submitted to reopen the claims for service connection for 
nephrolithiasis for the purposes of accrued benefits and for 
entitlement to compensation for the veteran's death under 
38 U.S.C.A. § 1151.  However, the appellant has not filed a 
substantive appeal for these issues.  See 38 C.F.R. § 20.202.  
Accordingly, these issues no longer remain in appellate 
status and no further consideration is required.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained.  

2.  The veteran's death certificate shows that he died in May 
1999, and the immediate cause of death was listed as 
cardiorepiratory arrest due to or as a consequence of 
bilateral pneumonia and sepsis due to or as a consequence of 
atrial fibrillation, hypertension, and chronic pulmonary 
disorder.

3.  At the time of the veteran's death, service connection 
had been established for residuals of a gunshot wound to the 
left knee with a fracture of the tibia and fibula and for 
hemorrhoids.

4.  The cause of the veteran's death developed many decades 
after service and was not the result of a disease or injury 
incurred in active service.


CONCLUSION OF LAW

The requirements for service connection for the cause of the 
veteran's death have not been met.  38 U.S.C.A. §§ 1110, 
1131, 1310 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.300, 
3.303, 3.312 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it 
must assist the claimant by making reasonable efforts to get 
the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 
38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  The notice required must be provided 
to the claimant before the initial unfavorable decision on a 
claim for VA benefits, and it must (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  
38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. 
Principi, 18 Vet. App. 112, 120 (2004).  

In this case, the Board acknowledges that the RO did not 
provide the appellant with notice prior to the initial rating 
decision in June 1999.  Nevertheless, the RO did send the 
appellant letters in April 2003 and October 2004 in 
connection with her claim, which did meet the notification 
requirements.  The Board finds that any defect with respect 
to the timing of the notice requirement was harmless error. 

In this regard, the Board notes that, while notice provided 
to the appellant was not given prior to the first AOJ 
adjudication of the case, notice was provided by the AOJ 
prior to the most recent transfer and certification of the 
appellant's case to the Board, and the content of the notice 
fully complied with the requirements of 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b).  After the notice was provided, the 
appellant's claim for service connection for the cause of the 
veteran's death was readjudicated in a statement of the case 
(SOC) and a supplemental statement of the case (SSOC).  The 
claimant has been provided with every opportunity to submit 
evidence and argument in support of her claim and to respond 
to VA notices, and she has taken full advantage of these 
opportunities, submitting evidence and argument in support of 
her claim.  Viewed in such context, the furnishing of notice 
after the decision that led to this appeal did not compromise 
the essential fairness of the adjudication.  Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006); Conway v. Principi, 
353 F.3d 1369, 1373 (Fed. Cir. 2004).  The veteran has had a 
"meaningful opportunity to participate effectively," 
Dingess/Hartman, and the Board finds that the present 
adjudication of the appeal will not result in any prejudice 
to the appellant.  Therefore, with respect to the timing 
requirement for the notice, the Board concludes that to 
decide this appeal would not be prejudicial to the claimant.

Moreover, the requirements with respect to the content of the 
notice were met in this case.  The RO informed the appellant 
in the notice letters about the information and evidence that 
is necessary to substantiate her claim for service connection 
for the cause of the veteran's death.  Specifically, the 
April 2003 letter stated that the evidence must show the 
cause of death; an injury, disease, or other event in 
service; and a relationship between the cause of death and 
the injury, disease, or event in service.  Additionally, the 
March 2000 and December 2003 statements of the case (SOC) and 
the April 2000 and April 2006 supplemental statements of the 
case (SSOC) notified the appellant of the reasons for the 
denial of her application and, in so doing, informed her of 
the evidence that was needed to substantiate her claim.  

In addition, the RO notified the appellant in the notice 
letters about the information and evidence that VA will seek 
to provide.  In particular, the April 2003 and October 2004 
letters indicated that reasonable efforts would be made to 
help her obtain evidence necessary to support her claim and 
that VA was requesting all records held by Federal agencies, 
including service medical records, military records, and VA 
medical records.  The appellant was also informed that a 
medical opinion would be obtained if it was determined that 
such evidence was necessary to make a decision on her claim.

The RO also informed the appellant about the information and 
evidence that she was expected to provide.  Specifically, the 
April 2003 and October 2004 letters notified the appellant 
that she must provide enough information about the veteran's 
records so that they could be requested from the agency or 
person that has them.  The October 2004 letter also requested 
that she complete and return the enclosed VA Form 21-4142, 
Authorization and Consent to Release Information to the 
Department of Veterans Affairs, if there were any private 
medical records that she would like VA to obtain on her 
behalf.  In addition, the April 2003 and October 2004 letters 
stated that it was still the appellant's responsibility to 
support her claim with appropriate evidence.  Similarly, the 
October 2004 letter informed the appellant that it was her 
responsibility to ensure that VA received all requested 
records that are not in the possession of a Federal 
department or agency.

The Board further notes that the notice letters requested 
that the claimant provide any evidence in her possession that 
pertains to the claim.  In this regard, the October 2004 
letter stated that she should send any evidence or 
information in her possession that she thinks will support 
her claim.  Moreover, the Board finds that the appellant was 
otherwise fully notified of the need to give to VA any 
evidence pertaining to her claim.  In this regard, the RO has 
informed the appellant in the rating decision, SOCs, and 
SSOCs of the reasons for the denial of her claim and, in so 
doing, informed her of the evidence that was needed to 
substantiate that claim.

All the law requires is that the duty to notify is satisfied 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  As noted above, 
because each of the four content requirements of notice has 
been fully satisfied in this case, any error in not providing 
a single notice to the appellant covering all content 
requirements is harmless error. 

Further, during the pendency of this appeal, on March 3, 
2006, the United States Court of Appeals for Veterans Claims 
(Court) issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473, noted above, 
which held that the notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  

In the present appeal, the appellant was provided with notice 
of what type of information and evidence was needed to 
substantiate her claim for service connection for the cause 
of the veteran's death, but she was not provided with notice 
of the type of evidence necessary to establish an effective 
date.  Despite the inadequate notice provided to the 
appellant on this latter element, the Board finds no 
prejudice to the appellant in proceeding with the issuance of 
a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the veteran has been prejudiced 
thereby).  In that regard, as the Board concludes below that 
the appellant is not entitled to service connection for the 
cause of the veteran's death, any question as to the 
appropriate effective date to be assigned is rendered moot.  

In addition, the duty to assist the appellant has also been 
satisfied in this case.  All available service medical 
records as well as VA and private medical records pertinent 
to the years after service are in the claims file and were 
reviewed by both the RO and the Board in connection with the 
appellant's claim.  

The Board does acknowledge that a medical opinion has not 
been obtained in connection with the appellant's claim for 
service connection for the cause of the veteran's death.  
Under the VCAA, an examination or medical opinion is 
considered necessary if the information and evidence of 
record does not contain sufficient competent medical evidence 
to decide the claim, but (1) contains competent lay or 
medical evidence of a current diagnosed disability or 
persistent or recurrent symptoms of disability; (2) 
establishes that the veteran suffered an event, injury, or 
disease in service; and (3) indicates that the claimed 
disability or symptoms may be associated with the established 
event, injury, or disease in service or with another service-
connected disability. 38 C.F.R. § 3.159(c)(4).

In this case, a VA medical opinion is unnecessary to decide 
the claim for service connection for the cause of the 
veteran's death because such an opinion would not provide any 
more information than is already associated with the claims 
file.  As will be explained below, the veteran has not been 
shown to have had cardiorespiratory arrest, bilateral 
pneumonia, sepsis, atrial fibrillation, hypertension, or 
chronic pulmonary disorder in service.  The record contains 
no probative evidence that demonstrates otherwise.  
Therefore, because there is no event, injury, or disease in 
service to which the veteran's death could be related, the 
Board finds that a VA medical opinion is unnecessary.  
38 C.F.R. § 3.159(c)(4)(i); cf. Duenas v. Principi, 18 Vet. 
App. 512, 517 (2004), citing Paralyzed Veterans of Am. V. 
Sec'y of Veterans Affairs, 345 F.3d 1334, 1355-57 (Fed.Cir. 
2003) (noting that a medical examination conducted in 
connection with claim development could not aid in 
substantiating a claim when the record does not already 
contain evidence of an inservice event, injury, or disease).  

VA has also assisted the appellant and her representative 
throughout the course of this appeal by providing them with 
SOCs and SSOCs, which informed them of the laws and 
regulations relevant to the appellant's claim.  For these 
reasons, the Board concludes that VA has fulfilled the duty 
to assist the appellant in this case.


Law and Analysis

For the purposes of burial benefits, if a veteran dies as a 
result of a service- connected disability or disabilities, an 
amount may be paid toward the veteran's funeral and burial 
expenses including the cost of transportation of the body to 
the place of burial. 38 U.S.C.A. § 2307; 38 C.F.R. §§ 
3.1600(a), 3.1601-3.1610.

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

The death of a veteran will be considered as having been due 
to a service-connected disability where the evidence 
establishes that such disability was either the principal or 
contributory cause of death.  38 C.F.R. § 3.312(a).  A 
principal cause of death is one which, singularly or jointly 
with some other condition, was the immediate or underlying 
cause of death, or was etiologically related thereto.  38 
C.F.R. § 3.312(b).  A contributory cause of death is one 
which contributes substantially or materially to death, or 
aided or lent assistance to the production of death.  38 
C.F.R. § 3.312(c).  Service-connected disabilities or 
injuries involving active processes affecting vital organs 
should receive careful consideration as a contributory cause 
of death, the primary cause being unrelated, from the 
viewpoint of whether there was resulting debilitating effects 
and general impairment of health to the extent that would 
render the person less capable of resisting the effects of 
either disease or injury primarily causing death.  38 C.F.R. 
§ 3.312(c)(3).  There are primary causes of death which by 
their very nature are so overwhelming that eventual death can 
be anticipated irrespective of co-existing conditions, but, 
even in such cases, there is for consideration whether there 
may be reasonable basis for holding that a service-connected 
condition was of such severity as to have a material 
influence in accelerating death.  38 C.F.R. § 3.312(c)(4).

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that 
service connection for the cause of the veteran's death is 
not warranted.  A certificate of death indicates that the 
veteran died in May 1999.  The immediate cause of death was 
listed as listed as cardiorespiratory arrest due to or as a 
consequence of bilateral pneumonia and sepsis due to or as a 
consequence of atrial fibrillation, hypertension, and chronic 
pulmonary disorder.

At the time of the veteran's death, service connection had 
been established for residuals of a gunshot wound to the left 
knee with a fracture of the tibia and fibula and for 
hemorrhoids.  The medical evidence of record does not show, 
nor does the appellant contend, that the veteran's service-
connected gunshot wound and/or hemorrhoids were a principal 
or contributory cause of his death.  In fact, the veteran's 
death certificate does not make any reference to either of 
those disorders.  Therefore, the Board concludes that the 
veteran's service-connected gunshot wound to the left knee 
and hemorrhoids were not a principal or contributory cause of 
death.

In addition, the Board finds that the veteran did not have 
cardiorespiratory arrest, bilateral pneumonia, sepsis, atrial 
fibrillation, hypertension, or chronic pulmonary disorder 
that were causally or etiologically related to his military 
service.  The veteran's service medical records are negative 
for any complaints, treatment, or diagnosis of such 
disorders, and he was not treated for them until many decades 
following his separation from service.  Therefore, the Board 
finds that cardiorespiratory arrest, bilateral pneumonia, 
sepsis, atrial fibrillation, hypertension, or chronic 
pulmonary disorder did not manifest in service or for many 
years thereafter.

With regard to the decades-long evidentiary gap in this case 
between active service and the earliest complaints of 
cardiorespiratory arrest, bilateral pneumonia, sepsis, atrial 
fibrillation, hypertension, or chronic pulmonary disorder, 
the Board notes that this absence of evidence constitutes 
negative evidence tending to disprove the claim that the 
veteran had an injury or disease in service which resulted in 
chronic disability or persistent symptoms thereafter.  See 
Forshey v. West, 12 Vet. App. 71, 74 (1998), aff'd sub nom. 
Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) 
(noting that the definition of evidence encompasses 
"negative evidence" which tends to disprove the existence 
of an alleged fact); see also 38 C.F.R. § 3.102 (noting that 
reasonable doubt exists because of an approximate balance of 
positive and "negative" evidence).  Thus, the lack of any 
objective evidence of continuing complaints, symptoms, or 
findings for many years between the period of active duty and 
the first complaints or symptoms of cardiorespiratory arrest, 
bilateral pneumonia, sepsis, atrial fibrillation, 
hypertension, or chronic pulmonary disorder is itself 
evidence which tends to show that cardiorespiratory arrest, 
bilateral pneumonia, sepsis, atrial fibrillation, 
hypertension, and chronic pulmonary disorder did not have 
their onset in service or for many decades thereafter.

A prolonged period without medical complaint can be 
considered, along with other factors concerning a claimant's 
health and medical treatment during and after military 
service, as evidence of whether an injury or a disease was 
incurred in service which resulted in any chronic or 
persistent disability.  See Maxson v. Gober, 230 F.3d 1330, 
1333 (Fed. Cir. 2000).  The Board must consider all the 
evidence including the availability of medical records, the 
nature and course of the disease or disability, the amount of 
time that elapsed since military service, and any other 
relevant facts in considering a claim for service connection.  
Id.; cf. Dambach v. Gober, 223 F.3d 1376, 1380-81 (Fed. Cir. 
2000) (holding that the absence of medical records during 
combat conditions does not establish absence of disability 
and thus suggesting that the absence of medical evidence may 
establish the absence of disability in other circumstances).  
Thus, when appropriate, the Board may consider the absence of 
evidence when engaging in a fact finding role.  See Jordan v. 
Principi, 17 Vet. App. 261 (2003) (Steinberg, J., writing 
separately) (noting that the absence of evidence may be 
considered as one factor in rebutting the aggravation part of 
the section 1111 presumption of soundness).  

In addition to the lack of evidence showing that 
cardiorespiratory arrest, bilateral pneumonia, sepsis, atrial 
fibrillation, hypertension, or chronic pulmonary disorder 
manifested during service or within close proximity thereto, 
the medical evidence of record does not link the veteran's 
cause of death to his military service.  In fact, there was 
no event, disease, or injury in service to which the 
veteran's death could be related.  The appellant's assertions 
are the only evidence contained in the claims file showing 
that the veteran's cause of death was causally or 
etiologically related to his military service.  The appellant 
is not a medical professional, and therefore her beliefs and 
statements about medical matters do not constitute competent 
evidence on matters of medical etiology or diagnosis and 
absent a professional medical opinion linking a current 
disorder to service, service connection cannot be granted.  
See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Therefore, the Board finds that a preponderance of the 
evidence is against the appellant's claim for service 
connection for the cause of the veteran's death.  

Because the preponderance of the evidence is against the 
appellant's claim, the benefit of the doubt provision does 
not apply.  Accordingly, the Board concludes that service 
connection for the cause of the veteran's death is not 
warranted.  










ORDER

Service connection for the cause of the veteran's death is 
denied.





____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


